 I have the
honor of addressing the Genera Assembly on behalf
of the European Community and its Member States,
in this capacity I take pleasure in
congratulating you, Mr. President, on your
election to the presidency of this
Seventy-seventh session of the General Assembly.
37.	I should further like to express the
Community's appreciation to the outgoing
President for the leadership he has shown en so
many occasions during the past year
38.	The 10 Member states of the European
Community also wish to congratulate the new
Secretary-General, now attending his first
regular session of the Assembly. His tireless
efforts in pursuit of peace during his first year
in office have already—and justly— brought him
worldwide attention. The Secretary-General's
strong committee, to upholding the purposes and
principles of the United Nations is brilliantly
demonstrated in his report on the work of the
Organization, which is thoughtful and thought-
provoking. We, the countries of the world, would
do well to heed his advice that as an important
first step we should consciously recommit
ourselves to seeking negotiated solutions to the
world's many problems by adhering strictly to the
Charter of the United Nations.
39.	The world today presents a bleak picture.
It is becoming increasingly difficult to remain
optimistic about the future. Grave conflicts have
continued to take place in many parts of the
world in the period that has elapsed since the
thirty-sixth session. The threat remains that
local and regional conflicts will escalate to the
global level. The world is in the grip of the
worst economic recession in decades. All nations,
and in particular the developing countries, risk
jeopardizing the hard-won achievements made
through international co-operation. Fundamental
human rights are being increasingly violated in
many parts of the world. This combination of
challenges which the international community is
facing today calls for determined action and
constructive co-operation. The situation requires
something more—and something other—than each
nation working to solve its own problems. Wisdom
and statesmanship are required if we are to meet
these challenges. We must admit that
interdependence inescapably characterizes the
world today. We must learn, as the
Secretary-General so rightly puts it in his
report, "to differentiate between short-term
advantage and long-term progress, between
politically expedient positions and the
indispensable objective of creating a civilized
and peaceful world order".
40. The United Nations provides the framework and
the forum for accommodating and reconciling our
interests if we accept the implications of our
interdependence. We must make a determined
effort to use the opportunities available to us.
We must seek peaceful settlement of the disputes
that divide us. We must employ the available
international machinery for the promotion of the
economic and social advancement of all peoples.
And we must devote ourselves to the promotion and
protection of human rights throughout the world.
41. The European Community and its 10 member States
pledge their full co-operation in achieving these
fundamental goals. We believe strongly that we
have a role to play and a contribution to make in 
this great endeavor. We wish to make our
contribution in fruitful partnership and
collaboration with the other nations of world. We
understand and support their desire to defend
their sovereignty and territorial integrity. We
also recognize that genuine non-alignment is an
important factor in maintaining international
stability and can make an important contribution
to bringing about political settlements of the
conflicts which threaten the world.
42.	The European Community also strongly
believes that through co-operation and
partnership we can come to grips with the
problems of inequity which plague the world
economy. We shall pursue our efforts in these
fields with vigor and look forward to building
the partnership based on mutual trust which is
necessary to achieve these important goals.
43.	Serious setbacks in East-West relations
have been a major element in the deteriorating
international situation during recent years. The
past years have brought new and disturbing
violations of the principles on which the United
Nations is based. The continued occupation of
Afghanistan, with the evident willingness of the
Soviet Union to pursue its aims by use of its
massive military potential, has contributed to
the creation of a climate of distrust and tension.
44.	The tragic events in Poland since last
December, which have taken place under pressure,
have also had a major negative impact on overall
East-West relations. These events, taking place
in the heart of Europe, cause deep concern among
the Ten. The Ten have repeatedly called for the
lifting of martial law, the release of those
arrested and the restoration of a genuine
dialogue with the Church and Solidarity. The Ten
will continue to urge the Polish authorities to
live up to their declared intentions of
re-establishing civil liberties and the process
of reform in Poland as rapidly as possible.
45.	To halt the present negative trend and
develop substantial and balanced East-West
relations aimed at genuine detente, the causes
underlying the negative developments in East-West
relations should be removed in order to restore
respect for the principles of the Charter and the
Helsinki Final Act to ensure mutually
advantageous co-operation through dialogue and
negotiations. We have already shown our
readiness to contribute to a positive
development of East- West relations and we urge
the Soviet Union to demonstrate a similar
inclination.
46.	There is at present much popular concern
about world tension, the use of force by some
countries in contravention of die Charter and the
imbalance in both nuclear and conventional
weapons. This situation creates international
mistrust and public anxiety. The latter manifests
itself in many ways States where freedom of
expression is guaranteed. The Governments of the
Ten recognize and understand these concerns. We
have no doubt that similar concern is felt by the
peoples of States where, regrettably, open
expressions of popular feeling about the build-up
of armaments and the consequent burden on
faltering altering economics have so far been
suppressed.
47.	A few months ago the Member States met
for the second special session devoted to
disarmament. Governments and peoples all over the
globe had looked forward to this event in the
hope that it would lead to a fresh impetus in the
process of disarmament and thereby to the
reduction of armaments and to huge military
expenditures. The results of the session were
disappointing. However, the Ten consider it very
important that the consensus principle was
upheld. Furthermore, the session unconditionally
confirmed the Final Document of the Tenth Special
Session of the General Assembly the first such
special session, in 1978. The views presented at
that session will form a useful basis for future
discussions and negotiations. It is also
noteworthy that at the second special session
devoted to disarmament the Assembly agreed to
continue the process initiated at the first
special session.
48.	The member States of the European
Community will make every endeavor to help
accomplish this important task. They will
continue to support all constructive proposals
which lead to reductions in armaments and to the
banning of certain types of weapons, and which
enhance confidence and assure the security of all
nations. In this respect the Ten strongly support
efforts of a substantial and realistic nature
made in the sole negotiating body, the Geneva
Committee on Disarmament, and in other forums.
49.	The Ten welcome the negotiations
initiated this summer between the United States
and the Soviet Union on mutual reductions of
nuclear strategic arms. These negotiations will
undoubtedly be difficult. We hope, however, that
they will result in an early agreement on
substantial reductions of these weapons.
50.	We welcome also the negotiations between
the United States and the Soviet Union on
intermediate- range nuclear forces, negotiations
which are taking place within the framework of
the strategic arms reduction talks. It is well
known that these weapons are of special concern
to us. We hope that the negotiations will lead to
concrete results in the near future.
51.	Parallel with arms control and
disarmament in the nuclear field, substantial
reductions in the conventional field must be
pursued vigorously.
52.	As regards central Europe, efforts to
establish a real balance at a Cower level of
forces between East and West have been pursued in
Vienna since H73, but progress has been slow.
However, the Ten note that in the view of Western
participants the prospects of an agreement have
increased following the presentation of new and
concrete proposals in Vienna. Their
implementation would lead to significant
reductions and thereby contribute to a more
stable relationship between East and West and to
the strengthening of peace and security in Europe.
53.	Furthermore, the Ten have declared
themselves in favor of a conference on
disarmament in Europe on the basis of a precise
mandate to negotiate in a first stage militarily
significant, binding and verifiable
confidence-building and security-building
measures applicable to the whole of Europe.
54.	Efforts at improving East-West relations
should not be restricted to arms control. There
is an equally great need for a comprehensive
East-West dialogue on other subjects, both
political and economic. The process initiated by
the Conference on Security and Co-operation in
Europe is a most important channel for this
dialogue. The Ten sincerely hope that it will be
possible, when the Madrid follow-up meeting
within the CSCE process reconvenes in November of
this year, to reach agreement on a balanced and
substantial concluding document. Such a document
should mark tangible progress within the human
dimension of the Conference and contain a precise
mandate for a conference on disarmament in
Europe. In the opinion of the Ten the draft
submitted by the neutral and non-aligned
countries remains a good starting-point for the
negotiating process in Madrid.
55.	Since the thirty-sixth session of the
General Assembly and following events in Lebanon,
which are only the latest element in a chain of
violence and counter-violence in the area, the
situation in the Middle East has deteriorated
further. During the last few months problems
relating to that situation have occupied the
Security Council repeatedly, as well as the
General Assembly. The danger to international
peace must be evident to all of us.
56.	The Ten recall their vigorous
condemnation of the Israeli invasion of Lebanon.
We are horrified by the terrible suffering and
damage which have been inflicted upon Lebanon and
its civil population. A large number of innocent
men, women and children have been killed or
wounded. Many thousands have been made homeless.
We are especially shocked and revolted by the
massacre of Palestinian civilians in Beirut. The
Ten have strongly condemned this criminal act. An
authoritative inquiry into the circumstances of
this incident is clearly necessary.
57.	The Ten reaffirm their solidarity with a
friendly country whose population has suffered so
cruelly and whose fragile stability is
dangerously threatened. They are confident that
the Lebanese people will be able to bring about
national reconciliation. The presence of certain
of their members in the multinational force
established at the request of the Lebanese
Government in line with the objectives of
relevant Security Council resolutions bears
witness to the attachment of the Ten to the
restoration of the authority of the Lebanese
Government. They renew their offer to assist in
the relief and reconstruction of the country.
